Title: To George Washington from John Eager Howard, 10 April 1797
From: Howard, John Eager
To: Washington, George



Sir
Belvidere, near Baltimore 10th April 1797

Since my return home Mr Gough has been generally in the Country at his farm which prevented my making enquiries of him respecting his cattle, until a few days ago. He at present has but one to dispose of that he would recommend to you—a young bull about nine months old, which he says will weigh at eighteen months, a thousand weight—I presume he means alive. But I am apprehensive you will think the price, two hundred dollars, too much.
Some of our farmers have greatly improved their breed of cattle by purchasing bull calves of him, and we have young farmers who are eager to purchase, many of them before they have the means of taking proper care of them, however there is such a demand for his cattle that he can always get his price for them.
In the course of the summer he will have a number of calves, the best of which at five or six months old, sell at about a hundred dollars.
I shall have great pleasure in rendering any service in this or any other way, and with my best wishes for your health I have the Honor to be, with the highest respect Yr Obedt Servt

John E. Howard

